Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 1 of 17 PageID #: 404




                                                     April 7, 2021
By ECF and E-Mail
The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re: United States v. Brendan Hunt, 21-cr-0086-PKC

Your Honor:

        We respectfully offer the Defense Motions in Limine in the above-captioned case
charging our client with one count under 18 U.S.C. § 115(a)(1)(B), to wit, that he threatened to
assault and murder Members of Congress.

       I.      Statement Of Facts.

        On January 8, 2021, at 10:05 am, an individual called the FBI National Threat Operations
Center “to report a video on bitchute.com called “Kill Your Senators” “encouraging people to
kill Senators and Congress members” (the “BitChute Video”). 3500-CD-000017. The video was
posted that same day by “xrayultra” who the FBI identified as Brendan Hunt. BH-00001996–
1997.

        Members of the FBI NTOC Social Media Exploitation Team located the video on
Bitchute on January 8, 2021. 3500-CD-000017. It appears that someone at FBI screen recorded
the video when it was still up on Bitchute (BH-00001968) but that screen record fails to capture
the comments that accompanied the video. The government’s disclosures do not reveal who at
the FBI recorded the BitChute Video and when. They contain no explanation as to why the
comments to the video were not captured. The government’s disclosures indicate the video was
removed from BitChute soon after it was posted, but provides no indication as to how, when, or
why the video was removed.

       The first notification to anyone at the U.S. Capitol was on January 10, 2021, at 6:49 p.m.,
memorialized in an email FBI Agent Erica Dobin sent to a Capitol Police/FBI Task Force
Special Agent Usman Saleem, copying several other individuals (our 3500 material and
discovery is largely redacted regarding who was cc’d). Dobin’s email stated:
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 2 of 17 PageID #: 405




       Hi Saleem . . . I wanted to pass onto you that we have a Guardian on a New York-
       resident who posted a video online on 1/8/2020 where he stated in sum and
       substance: “We need to go back to the capital when the Senators and a lot of the
       representatives are back there. This time we need to show up with our guns. We
       need to slaughter these motherfuckers. Our government is [full] of traitors. What
       you need to do it take up arms, get to dc, probably the inauguration [would
       be]….the best time to do this. Get your guns, show up…. Literally just spray these
       motherfuckers….That’s the only option...We have to kill them first. Get your
       guns…put some bullets in their fucking heads. If anyone has a gun, give me it. I’ll
       go there myself and shoot them and kill them. We have to take them out and
       replace them with patriots… this is a ZOG government.”

       The video was already taken down. We’ve identified him as BRENDAN HUNT.
       He doesn’t have a violent criminal history or a gun license from our initial checks.
       I’ve attached a government photo, but as you can see from the attached video, he
       looks very different now. We are going to get pings up on his phone and I will
       keep you updated.

BH-00002439.

       On January 10, 2021, at 8:37 p.m., Saleem responded to Dobin’s email: “Greatly
appreciate it!” BH-00002440. There do not appear to have been any additional communications
between Dobin and Saleem. Saleem did not take any further action on the email or forward it to
anyone at the USCP. 3500-CD-000015. We have been provided no information about how or
whether any of the other recipients whose names were redacted responded to Dobin’s January
10, 2021 email.

        On January 12, 2021, the FBI obtained a Search Warrant for Facebook and Google
subscriber information and content. In the affidavit, Dobin indicated that in the BitChute Video,
Mr. Hunt “advocate[s] that he and others,” go to the U.S. Capitol to murder “all of the senators
and a lot of the representatives” “probably” during the “so-called inauguration of this
motherfucking communist Joe Biden.” BH-00002000 (Search Warrant to Facebook and Google,
dated January 12, 2019). The only portion of the BitChute Video that references Mr. Hunt
personally taking action is where he states, “If anybody has a gun give me it I will go there
myself and shoot them and kill them.” Id.

       On January 13, 2021, the U.S. Secret Service sent an “informational notice” to USCP
Supervising Special Agent George DeSesso noting that Mr. Hunt “had issued a threat to the 2021
Presidential Inauguration.” 3500-CD-000001, 3500-CD-0000010. Open source intelligence
research conducted by an unnamed agent determined Mr. Hunt’s “BitChute Channel contained
videos of the subject reporting news and events, with a focus on Donald Trump. No threatening
PI-content to report.” Id. at 11. A review of 12 other social media accounts linked to Mr. Hunt,
including his Facebook and YouTube accounts, also yielded determinations of “No PI-related
content to report” or “No threatening PI-related content to report.” Id. The notice was “closed as

                                                2
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 3 of 17 PageID #: 406




informational” because of the “general nature of the statement” and the increased security at the
Capitol. Id. at 10.

       On January 19, 2021, Mr. Hunt was arrested and charged with violating 18 U.S.C.
§ 115(a)(1)(B). His home was searched at the time of his arrest and his devices were seized. The
complaint accuses Mr. Hunt of having “threatened, or incited, others to murder members of
Congress” and identifies four statements:

   ● a December 6, 2020 Facebook comment to a post by Donald Trump calling on “Trump”
     to take “actual revenge on democrats,” in the form of public executions, firing squads,
     and “mow[ing] down these commies”;
   ● a December 6, 2020 Facebook comment generally advocating for “[a]nyone enforcing
     this lockdown mask vaccine bullshit” to be shot or run over;
   ● the January 8, 2021 BitChute Video;
   ● a January 12, 2021 Parler comment generally advocating for people to “bring your guns”
     to a protest on “jan 20.”

        Aside from the Facebook comment directed toward Donald Trump (among hundreds of
thousands of other comments), none of the aforementioned posts were directed or sent to federal
official or any identifiable person.

       On March 3, 2021, USCP Threat Assessment Section Special Agent Christopher
Desrosiers learned about Mr. Hunt for the first time after being contacted by the NYPD. 3500-
CD-000001-2. He contacted Dobin regarding the investigation into Mr. Hunt and learned about
the January 10, 2021 communication with Saleem. 3500-CD-000002. He then contacted Saleem
who confirmed that he received the email and did not forward it to anyone. Id. That same day,
Desrosiers made notifications to the offices of Nancy Pelosi, Charles Schumer, and Alexandria
Ocasio Cortez.

       On March 17, 2021, Desrosiers provided Dobin with a contact at the Senate Sergeant at
Arms Office and “recommend[ed] that the [Hunt] case be closed and retained for future
reference, based on the 01/19/2021 FBI arrest of Hunt.” 3500-CD-000018.

       II.     The Elements of 18 U.S.C. § 115(a)(1)(B).

        We begin by reviewing the elements of the crime and the legal framework. The motions
in limine necessarily depend upon the peculiar legal framework of law in this area.

       The elements of an 18 U.S.C. § 115(a)(1)(B) offense are: (1) that the defendant
knowingly and intentionally threatened to assault or murder members of Congress; (2) that the
victims were federal officials; and (3) that the defendant acted with the specific intent to impede,
intimidate, interfere with, or retaliate against the named federal officials. See, e.g., Sand Modern
Federal Jury Instructions 14.02 Threatening a Federal Official.



                                                 3
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 4 of 17 PageID #: 407




        As to the first element -- the threat element -- of § 115(a)(1)(B), the government must
prove that the defendant made a “true threat” unprotected by the First Amendment. “When
determining whether a statement qualifies as a threat for First Amendment purposes, a district
court must ask whether ‘the threat on its face and in the circumstances in which it is made is so
unequivocal, unconditional, immediate and specific as to the person threatened, as to convey a
gravity of purpose and imminent prospect of execution[.]’” New York ex rel. Spitzer v. Operation
Rescue Nat'l, 273 F.3d 184, 196 (2d Cir. 2001) (quoting United States v. Kelner, 534 F.2d 1020,
1027 (2d Cir. 1976) (emphasis added); New York v. Griepp, No. 18-2454-CV, 2021 WL 900682,
at *19 (2d Cir. Mar. 10, 2021) (“Our inquiry is informed by whether the threat is, on its face and
under the circumstances, so ‘unequivocal, unconditional, immediate and specific as to the person
threatened as to convey a gravity of purpose and imminent prospect of execution.’). Whether the
alleged threats meet both the statutory (based on § 115(a)(1)(B)) and constitutional (based on the
First Amendment) requirements is an issue of fact for the jury. See United States v. Turner, 720
F.3d 411, 419 (2d Cir. 2013).

        As to the third element -- specific intent -- it is our position that § 115(a)(1)(B) requires
proof of both subjective and objective intent on the part of the defendant. Indeed, the Grand Jury
charged that he “knowingly and intentionally threatened.” Indictment, ECF No. 6. This mens rea,
necessary for separating criminal from non-criminal conduct, is separate from the specific intent
requirement of §115, which requires proof of the specific objective to interfere/impede/retaliate.
This mens rea, necessary for separating criminal from non-criminal conduct, is separate from the
specific intent requirement of § 115, which requires proof of the specific objective to
interfere/impede/retaliate.

      The Turner court has stated that § 115(a)(1)(B) “includes both subjective and objective
elements,” that is an objectively threatening statement and a subjective intent to interfere,
impede, intimidate or retaliate against a federal official. Id. at 420. The objective test asks
“whether an ordinary, reasonable recipient who is familiar with the context of the
communication would interpret it as a threat of injury.” Id.

        The Turner court did not reach the question of whether the Supreme Court supplemented
the objective test for a “true threat” with a subjective test “in Virginia v. Black, and now in
[Elonis v. United States], both of which might be read (albeit in different statutory contexts) to
require that the speaker subjectively intend to communicate a threat or intimidate the threat’s
recipient.” United States v. Wright-Darrisaw, 617 F. App'x 107, 108, n.2 (2d Cir. 2015); Nat'l
Coal. on Black Civic Participation v. Wohl, No. 20 CIV. 8668 (VM), 2021 WL 480818, at *9
(S.D.N.Y. Jan. 12, 2021) (emphasis in original).

       Even if Elonis v. United States, 575 U.S. 723 (2015) (a post-Turner 18 U.S.C. § 875(c)
case) does not apply to § 115(a)(1)(B), Virginia v. Black has been read to require a subjective
mens rea as a matter of First Amendment law. United States v. Cassel, 408 F.3d 622, 631 (9th
Cir. 2005) (ruling that the “clear import” of Black is that “only intentional threats are criminally
punishable consistently with the First Amendment.”). A provision of the cross-burning statute at

                                                 4
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 5 of 17 PageID #: 408




issue in Black violated the First Amendment because it did “not distinguish between a cross
burning done with the purpose of creating anger or resentment and a cross burning done with the
purpose of threatening or intimidating a victim.” Id. (emphases added). “Intimidation in the
constitutionally proscribable sense of the word is a type of true threat,” the Court wrote, “where a
speaker directs a threat to a person or group of persons with the intent of placing the victim in
fear of bodily harm or death.” Id. at 360. With this definition in place, the Court held that
Virginia could only ban cross burning with intent to intimate in order to comport with the First
Amendment. Id. at 362.

        Thus, “‘[t]rue threats’ encompass those statements where the speaker means to
communicate a serious expression of an intent to commit an act of unlawful violence to a
particular individual or group of individuals.” 538 U.S. at 359 (emphasis added); Cassel, 408
F.3d at 632 (noting that in Black “eight Justices agreed that intent to intimidate is necessary and
that the government must prove it in order to secure a conviction”). Cassel, 408 F.3d at 631. It is
more “likely [after Black] that an entirely objective definition [of true threats] is no longer
tenable[.]” Id. (quoting United States v. Parr, 545 F.3d 491, 500 (7th Cir. 2008)).

        The Supreme Court did not reach the definition of a “true threat” in Elonis after finding
that the relevant statute itself, 18 U.S.C. § 875(c), required proof of a subjective intent to
threaten. 575 U.S. at 740. The Elonis Court emphasized that in § 875(c) “the crucial element
separating legal innocence from wrongful conduct is the threatening nature of the
communication.” Id. at 736 (quoting United States v. X-Citement Video, Inc., 513 U.S. 64, 73
(1994)). The Court therefore concluded a defendant may not be convicted of violating § 875(c)
based “solely on how his [words] would be understood by a reasonable person,” because doing
so would impermissibly allow “criminal liability” to “turn solely on the results of an act without
considering the defendant's mental state.” See id. at 740. To violate § 875(c), a defendant must
transmit “a communication for the purpose of issuing a threat, or with knowledge that the
communication will be viewed as a threat,” or, possibly, with reckless disregard for the
likelihood that the communication would be perceived as a threat. Id.

         Like §875(c), §115(a)(1)(B) requires that a threat be communicated, but is silent on the
required mental state for the threat. See Elonis, 575 U.S. at 736. The wrongdoing in both
statutes—the act that separates innocent conduct from criminal—is the threat. The mental state
attached to the third element of § 115(a)(1)(B), requiring intent to interfere, impede, intimidate,
or retaliate, is insufficient for criminal liability because seeking to influence a federal official is
not inherently unlawful. It is the threat to “assault, kidnap, or murder” a federal official the
“crucial element” that makes § 115(a)(1)(B) a crime. See id. at 737–38. For that reason, after
Elonis, Mr. Hunt cannot be lawfully convicted of § 115(a)(1)(B) based only upon the objective,
reasonable person test. See id. The government must also prove his posts were intended to
threaten federal officials.

       In sum, Black and Elonis make clear that proof of subjective intent is necessary under
both the First Amendment and § 115(a)(1)(B).

                                                   5
    Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 6 of 17 PageID #: 409




         III.   Motions in Limine

                a. The Court should Inspect the Grand Jury Minutes To Ensure that the
                   Grand Jury Did not Indict on an Incitement Theory

        The government’s theory is that Mr. Hunt’s statements amounted to a “true threat”
because they caused the alleged victims to fear violence from Mr. Hunt or his “co-conspirators.”
See Gov. Opp. to Bond Motion, ECF No. 7. n.4. This view conflates “threat” and “incitement” in
a way that suggests that it potentially gave misleading instructions to the Grand Jury, and we ask
that the Court inspect the Grand Jury minutes to ensure that the legal instruction on “threat”
comports with the Supreme Court’s rulings. 1 The particularized finding for in camera review of
Grand Jury minutes is made here by the fact that the government theory of guilt conflates
“incitement” with “threat.” Indeed, the Criminal Complaint drafted by the government made
that precise mistake—including the term “incitement” where it did not exist in the statute.
Complaint, ECF 1 (defendant “made a series of posts on various social media websites in which
he threatened, or incited others”).

                b. The Court should preclude the government from arguing that inciting
                   language is the equivalent of a “true threat”

       The government’s conflation of threats and incitement also creates the danger that the
jury will convict Mr. Hunt based on uncharged acts of unlawful incitement. Supreme Court
precedent treats incitement and threats as legally distinct concepts. The Oxford Dictionary


1
  In United States v. Kasper, a district court inspected Grand Jury minutes in a tax case which
turned on “one crucial over-arching legal question,” resolved by the Supreme Court as to
distinguish between reportable income and a nonreportable gift. United States v. Kasper, No.
10CR318S, 2011 WL 7098042, at *9 (W.D.N.Y. June 20, 2011), report and recommendation
adopted, No. 10-CR-318S, 2012 WL 243609 (W.D.N.Y. Jan. 25, 2012) (citing United States v.
Cerullo, No. 05cr1190 BEN, 2007 U.S. Dist. LEXIS 58142, at * 1–2 (S.D.Cal. Aug. 8, 2007)
(Docket No. 14, Defs.App. A), amended, 2007 U.S. Dist. LEXIS 101282 (S.D.Cal. Sept. 7,
2007). We do not move at this point for the Court to disclose the Grand Jury minutes to the
defense, or to dismiss the Indictment based on misleading the Grand Jury. We believe, however,
that the “incitement vs. threat” question is of such constitutional and statutory significance that
the Court should inspect the minutes to ensure that the government did not give misleading
instructions to the Grand Jury in obtaining this Indictment. In Cerullo, the court dismissed the
Indictment based on on the “prosecutor misleading the Grand Jury three times on the key
question of whether the defendant minister's earnings were a gift or income, with the Grand Jury
stating that it was confused on this point and the prosecutor did not resolve that confusion.
Cerullo, 2007 U.S. Dist. LEXIS 58142, at 9.

                                                 6
    Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 7 of 17 PageID #: 410




defines “threat” as a statement of an intention to inflict pain, injury, damage, or other hostile
action on someone. There is only one sentence among the four alleged threats identified in the
Complaint that would fit this definition. That line, spoken in the first person, is: “If anybody has
a gun, give me it, I’ll go there myself and shoot them and kill them.” The remainder of Mr.
Hunt’s charged statements merely called on unidentified third persons to commit acts of violence
– which falls squarely within the Oxford Dictionary definition of “incitement,” which is defined
as “the action of provoking unlawful behavior or urging someone to behave unlawfully. 2

        The Supreme Court and Circuit law makes clear that, given the First Amendment
implications, the Courts have been careful to interpret threat and incitement statutes distinctly.
Thus, purely inciting speech has met with Brandenburg analysis. Threatening speech, on the
other hand, has required proof that the recipient was “fearful of the execution of the threat by the
speaker (or the speaker’s co-conspirators)” and distinguished threats from statements that merely
indicated support for “violent third parties.” See Operation Rescue Nat’l, 273 F.3d at 196
(emphasis in original). As the Court is aware, the law even goes so far as to say that incitement
of violence or crime is not enough to criminalize speech. See Ashcroft v. Free Speech Coalition,
535 U.S. 234 (2002).

        Ashcroft is a particularly interesting case in this regard. There, certain plaintiffs moved
for an injunction against a statute that would criminalize the publication of virtual child
pornography. The Court, recognizing all the ways in which virtual or anime child pornography
might encourage others to engage in real criminal acts with children. Ashcroft, 535 U.S. at 235
(acknowledging that virtual child pornography whets the appetites of pedophiles and encourages
them to engage in illegal conduct). The Supreme Court held that this rationale could not sustain
the provision in question, as the “mere tendency of speech to encourage unlawful acts is not a
sufficient reason for banning it.” Id. The government can suppress speech for advocating the
use of force or a violation of law only if “such advocacy is directed to inciting or producing
imminent lawless action and is likely to incite or produce such action.” Id. at 236 (citing
Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) (per curiam).
As there was no charge of attempt, incitement, solicitation, or conspiracy in Ashcroft, the
government show “more than a remote connection between speech that might encourage
thoughts or impulses and any resulting child abuse.” Id.

        The detailed analysis of the issue given by Ninth Circuit Judge Reinhardt in United States
v. Bagdasarian, 652 F.3d 1113, 1123 (9th Cir. 2011) bears a careful reading. The Court will
recall that case involved threats against President-to-be Obama by one “Walter Bagdasarian, an


2
  We will be asking the Court to give the jury a special interrogatory, so that the Court and any
reviewing appellate court will be able to pinpoint the precise language that forms the basis of the
conviction, and guard against the possibility that some subset of jurors would find one
threatening statement a “true threat,” while another subset would find another statement to be a
“true threat.”

                                                 7
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 8 of 17 PageID #: 411




especially unpleasant fellow,” who posted his threat on a message board. There, the Ninth
Circuit found that “incitement to kill or injure a presidential candidate does not qualify as an
offense under” a threats statute. As does the Fourth Circuit decision in United States v. White,
670 F.3d 498, 513 (4th Cir. 2012), finding that communications that “clearly called for someone
to kill” a man did not constitute threats. So, too, as the Sixth Circuit weighed in that “threats and
solicitations remain distinct.” United States v. Doggart, 906 F.3d 506, 511 (6th Cir. 2018)

        In those few cases where threat convictions have been upheld for language that instructed
others to commit violence, it was only because the court found that those instructed were
“subject to the will of the threatening party.” See United States v. Wheeler, 776 F.3d 736, 744
(10th Cir. 2015); see also White, 670 F.3d at 513 (“White’s direction to others to kill Warman
could have amounted to a threat if White had some control over those other persons or of
White’s violent commands in the past had predictably been carried out.”).

        This was the case, for instance, in United States v. Turner, 720 F.3d 411, 420 (2d Cir.
2013), where the Second Circuit upheld a § 115(a)(1)(B) conviction for a statement that, on its
face, merely incited others to commit violence. The defendant in that case, Harold Turner, was a
prominent conservative public figure who called in frequently to the Sean Hannity show and had
his own blog and talk show. In response to a Seventh Circuit decision upholding a ban on guns,
Turner wrote on his blog that the three judges who had decided the case “deserve[d] to be killed”
and posted specific and detailed instructions on how to find them, posting photos and a map of
the courthouse along with the specific room number for each of the judges’ chambers. See id. at
416. He also referred to the murders of a Seventh Circuit judge’s family members four years
prior and wrote that “the 7th U.S. Circuit court didn’t get the hint after those killings” and that
“another lesson is needed.” See id. In another post, Turner even proposed that his own earlier
statements had inspired the murders: “Judge Lefkow made a ruling in court that I opined made
her ‘worthy of death,’” Turner wrote. “After I said that, someone went out and murdered her
husband and mother inside the Judges Chicago house.” See id.

        Turner’s exhortations could be charged and proven as threats because Turner explicitly
and believably represented himself as having control and suasion over his audience. “While I
can’t legally undertake killing, I may— just MAY— be able to say enough of the right things, to
enough of the right people, to make it happen,” he wrote, along with: “[M]y eight years on the
radio and on the internet has gotten me in touch with enough of the right people to get it done. I
know how to get it done.” See id. at 417. Anyone reading Turner’s posts, moreover, had every
reason to believe that Turner in fact had the influence he claimed to have: he was a public figure,
with a large following, whose previous exhortations appeared to have been borne out.

        Mr. Hunt’s statements are starkly different. With the exception of the one sentence
spoken in the first person, Mr. Hunt’s statements were not directed towards an identifiable
audience over which Mr. Hunt, whose videos typically got only a few hundred views,
demonstrated any control. Cf. Turner, 720 F.3d at 420. Nor were they directed towards any
identifiable “co-conspirators.” Cf. Operation Rescue Nat’l, 273 F.3d at 196. To be sure, Mr.

                                                  8
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 9 of 17 PageID #: 412




Hunt had no dedicated following and there is no evidence that anyone was likely to engage in
violence at his behest. Without any evidence that a single person could have been reasonably
expected to follow Mr. Hunt’s exhortations, the government should not be permitted to argue
that his inciting statements became “true threats” merely because they identified those he
opposed politically.

         Here the government has statutory tools to prosecute incitement crimes. See 18 U.S.C. §
2101(a)(1) (incitement of riots); 18 U.S.C. § 2384 (conspiracy to overthrow the government); 18
U.S.C. § 2385 (advocating the overthrow of the government); 18 U.S.C. § 373 (solicitation to
commit a crime of violence). Having chosen not to use these tools, the government cannot end
run Congress by asking a jury to read “incitement” into the term “threat.” Moreover, any attempt
to pass off evidence of an uncharged crime as evidence of the charge at hand must be thwarted.
“The Government has the discretion to choose which crime to charge a defendant. But when it
errs in that choice, there is no leeway the Court can extend it.” United States v. Mbacke, No. 18-
CV-237-SJB, 2018 WL 3545499, at *13 (E.D.N.Y. July 20, 2018) (vacating jury verdict under
Rule 33 finding that the government had proved a different crime than the one charged at trial).

       Even if the Court were to limit the introduction of “incitement” language under Rule
404(b), and even if a limiting instruction were given to the jury, the danger of introducing this
evidence to a jury presents too high a risk that they will confuse the threats inquiry for an
incitement one and convict Mr. Hunt under a charge the government has not brought.

               c. The Court should preclude the government from introducing expert
                  testimony on white supremacist beliefs and anti-Semitic propaganda.

         The government improperly seeks to usurp the jury’s role in determining whether Mr.
Hunt’s statements amounted to a “true threat” by seeking to offer expert testimony on extremist
beliefs and symbols. See Expert Disclosure, ECF No. 45. “Expert testimony is admissible under
Fed. R. Evid. 702 if it addresses an issue ‘beyond the common knowledge of the average
layperson.’” United States v. Hanna, 293 F.3d 1080, 1086 (9th Cir. 2002) (citing United States v.
Morales, 108 F.3d 1031, 1039 (9th Cir.1997) (en banc)). The issues the jury will have to decide
in this case are whether Mr. Hunt subjectively and objectively communicated a “true threat” to
murder members of Congress and whether he had the specific intent to interfere, intimidate,
impede, or retaliate against them.

        The government has advocated for the use of an objective test that asks whether “an
ordinary reasonable person” would interpret the statements as a true threat. See ECF No. 31 at 4.
“Without additional assistance, the average layperson is qualified to determine what a
‘reasonable person’ would foresee under the circumstances.” Hanna, 293 F.3d at 1086 (citing
United States v. Whitfield, 31 F.3d 747, 749 (8th Cir.1994)); United States v. Romo, 413 F.3d
1044, 1050 (9th Cir. 2005) (“No expert testimony was necessary on [whether a statement is a
true threat] because the average juror requires no assistance assessing what a reasonable person
would foresee.”).


                                                 9
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 10 of 17 PageID #: 413




        The proposed expert’s testimony would not be probative of any fact in issue. The
government does not allege that Mr. Hunt’s statements were motivated by bigotry. As they stated
in opposition to Mr. Hunt’s motion for bond: “The defendant’s threats were motivated by his
view that the members of Congress were “traitors” because of their vote to certify the 2020
election results on behalf of a candidate of whom the defendant disapproved.” See ECF No. 31 at
1. Nor does the government claim Mr. Hunt directed his statements to bigoted individuals, and
“[t]he true threat test turns on whether a reasonable person would foresee that a statement would
be interpreted as a threat ‘by those to whom the maker communicates.’” U.S.A. v. Defendant(s),
No. CR 09-01148-MMM, 2013 WL 12219027, at *2 (C.D. Cal. Jan. 14, 2013) (quoting Hanna,
293 F.3d at 1086). The government’s proffered expert in bigoted beliefs and symbols would
therefore have no bearing on the question of whether Mr. Hunt intended to and in fact did
communicate a “true threat” for the purpose of obstructing members of Congress. Id.

        What is clear is that the expert’s testimony as to Mr. Hunt’s allegedly bigoted beliefs
would be exceedingly prejudicial. “The expert’s testimony, along with the court’s approval of it,
would pose a significant danger of misleading the jury to believe that it should judge the words
[Mr. Hunt] purportedly uttered from the perspective of a highly trained academic instead of from
the perspective of an average, reasonable person.” Id. at *2. The expert’s testimony also creates
the grave risk that Mr. Hunt will be convicted because an “expert” has deemed him to be a white
supremacist or nazi-sympathizer. Even if that were true (and Mr. Hunt vehemently contests these
conclusions), the government has not charged Mr. Hunt with being a member of an extremist
group, or of being a white supremacist or nazi.

       This expert testimony would also run afoul of Rule 704 of the Fed.R.Evid. (“Opinion on
Ultimate Issue”) which states:

         In a criminal case, an expert witness must not state an opinion about whether the
         defendant did or did not have a mental state or condition that constitutes an
         element of the crime charged or of a defense. Those matters are for the trier of
         fact alone.
       The government will surely counter that the witness will not be asked the “ultimate
question,” or to opine on the defendant’s state of mind. This argument fails to recognize how the
witness’s very status as an expert distorts the fair evaluation of the reasonable person test and
invades the jury’s province. Expertise, under Rule 702, is admissible precisely because it
presents specialized knowledge which is not in the general purview of a reasonable person.

        Should the Court permit expert testimony, the defense reserves the right to argue that the
government’s proffered expert fails to meet the qualification requirements in Rule 702 and to
offer evidence to counter this testimony.




                                                10
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 11 of 17 PageID #: 414




               d. The Court should preclude the government from introducing irrelevant
                  and prejudicial character evidence under Rule 404(b).

       The government’s Rule 404(b) notice shows it intends to overcome the weaknesses in its
case by relying on high prejudicial and inflammatory evidence of Mr. Hunt’s character. See ECF
No. 44. The three categories of 404(b) evidence they seek to admit are (i) statements related to
the 2020 presidential election and U.S. Capitol riot on January 6, 2021, (ii) white supremacist
and anti-Semitic propaganda beliefs and symbols, and (iii) evidence of Mr. Hunt’s “violent
tendencies and incarceration.”

       “Evidence of any other crime, wrong, or act is not admissible to prove a person’s
character in order to show that on a particular occasion the person acted in accordance with the
character.” Fed. R. Evid. 404(b)(1). Evidence of other acts “may be admissible for another
purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). As this Court has recognized:

       Three requirements must be satisfied in order for evidence of ‘[c]rimes, wrongs or
       other acts’ to be admitted under Rule 404(b). First, the evidence must be offered
       for a purpose other than to prove the defendant’s bad character or criminal
       propensity. Second, the evidence must be relevant under Federal Rules of
       Evidence 401 and 402 and satisfy the balancing test under Federal Rule of
       Evidence 403 (“Rule 403”). Third, the court must instruct the jury about the
       limited purpose for which the government’s evidence is being admitted if the
       defendant so requests.

United States v. Napout, No. 15-CR-252 (PKC), 2017 WL 4685089, at *6 (E.D.N.Y. Oct. 17,
2017).

        The Second Circuit’s “inclusionary approach to evaluating Rule 404(b) evidence,”
United States v. Edwards, 342 F.3d 168, 176 (2d Cir. 2003), does not “invite the Government ‘to
offer, carte blanche, any prior acts of the defendant in the same category of crime’'” United
States v. Delva, No. 12-cr-802 (KBF), 2014 WL 4460360, at *5 (S.D.N.Y. Sept. 10, 2014)
(quoting United States v. McCallum, 584 F.3d 471, 475 (2d Cir. 2009)) (quoting United States v.
Garcia, 291 F.3d 127, 137 (2d Cir. 2002)). Furthermore, “the Court has ‘broad discretion to
balance probative value against possible prejudice’ under Rule 403.” United States v. Mundle,
No. 15-CR-315(NSR), 2016 WL 1071035, at *1 (S.D.N.Y. Mar. 17, 2016) (United States v.
Bermudez, 529 F.3d 158, 161 (2d Cir. 2008)).

                       i. Mr. Hunt’s statements relating to the election and riot are not
                          admissible evidence of his state of mind.

       The government intends to introduce evidence of Mr. Hunt’s political beliefs and
statements as evidence of “his intent in threatening to assault and murder” members of Congress.

                                               11
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 12 of 17 PageID #: 415




ECF No. 44, at 1. This includes not just social media posts, but also his private text messages. Id.
at Attachment A. 3 The materials the government offers as evidence of “intent” reflect Mr. Hunt’s
fervent support for Donald Trump, opposition to Democrats, belief that the 2020 election was
“stolen” from Donald Trump, and other conservative beliefs. Id. The probative value of this
“intent” evidence rests on the content-driven notion that anyone who expresses political
opposition is more likely to want to threaten to murder or assault those they oppose. In a
democratic society that values free speech there is no place for equating passionate political
opposition with a desire to engage in violence.

        To be clear, we will not be disputing the relevance of Mr. Hunt’s public statements or
political beliefs. We do not oppose admission of Mr. Hunt’s public posts on his personal social
media pages to the extent they are part of the context that help determine whether his statements
can be properly viewed as a threat.

        The Court should nevertheless preclude the government from seeking to admit Mr.
Hunt’s text messages with his father around the time of the election. In the government’s own
estimation: “Under the objective test,” however, “evidence is only relevant if it is known to the
recipient.” ECF No. 31, at 4 (quoting United States v. Segui, No. 19-CR-188(KAM), 2019 WL
8587291, at *11 (E.D.N.Y. Dec. 2, 2019)). The statements in those messages are merely shorter
versions of the statements he has made online. Thus, any evidence of his private text messages
should be excluded on Rule 403 grounds as irrelevant and needlessly cumulative evidence.

        Should the Court permit the introduction of Mr. Hunt’s political statements as evidence
of his intent or state of mind, the defense reserves the right to offer evidence in response.

                      ii. Evidence of white supremacist and anti-Semitic propaganda, beliefs,
                          and symbols is inadmissible.

        The government seeks to introduce evidence of Mr. Hunt’s “knowledge” of white
supremacy and anti-Semitic propaganda, beliefs, and symbols. ECF No. 44, at Attachment B.
This evidence is a carefully curated selection of materials on Mr. Hunt’s laptop and phones,
private text messages, social media posts and searches, and browsing history. This
government-selected subset of posts has no relevance to a “threat” so plainly motivated by
political opposition and not directed toward non-white or Jewish members of Congress. It seems
that this evidence would be offered simply to give the expert something to opine on that portrays
Mr. Hunt as a bigot.

       3
         At least one of the statements in Exhibit A is also identified in the complaint. Cf. ECF 1
(complaint) to ECF 44, at 2 (“exactly, enough with the ‘trust the plan’ bullshit. Lets go, jan 20,
bring your guns #million militia march). It is unclear whether this means the government no
longer intends to argue this statements is one of the four unlawful “threats” allegedly made by
Mr. Hunt. The defense requests that the government provide clarification on this.

                                                12
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 13 of 17 PageID #: 416




       The probative value of this evidence seems uncomfortably content-driven to explain the
motive for a threat that was so plainly politically driven. Whatever probative value it offers is
substantially outweighed by the danger of unfair prejudice. The Court should therefore preclude
any evidence of Mr. Hunt’s supposed racial animus. See Turner, No. 09-cr-00650-DEW-JMA
(E.D.N.Y.) ECF No. 85 (ordering in a § 115(a)(1)(B) prosecution that “No reference may be
made to the Defendant’s beliefs on matters of race or ethnicity, or membership in any
organization with racist views unless the Defendant opens the door.”).

        Should the Court permit the introduction of this evidence, the defense will begin
preparing evidence to counter the inferences the government will ask the jury to draw. If we
must, we will be prepared to present evidence from Mr. Mr. Hunt’s laptop and phones, private
text messages, social media posts and searches, and browsing history that rebut the inference that
he is a bigot and this is why he made the allegedly threatening statements.

               iii. Evidence of the Defendant’s Violent Tendencies and Incarceration.

        The final category of the government’s Rule 404(b) notice threatens to introduce
evidence of Mr. Hunt’s “violent tendencies and incarceration” should he open the door to such
issues. As set forth, below, the government’s definition of “opening the door” seems to include
basic arguments regarding whether the elements of a § 115(a)(1)(B) offense have been proven
beyond a reasonable doubt.

        We understand the government’s point that if we were to argue that Mr. Hunt is a
non-violent man, they might be entitled to try to rebut that. ECF No. 44 at 2. The proffered
evidence of “violent tendencies” includes Mr. Hunt’s text exchanges with his cousin and father,
and police reports from 2007 and 2014. None of these have resulted in charges much less
convictions, and the inferences to be drawn from them are more nuanced than the government
cares to admit. Indeed, they are more reflective of a tendency to use violent words than violent
acts.

        The proverbial door to this evidence will not be opened should the defense point to the
lack of evidence of a plan to engage in violent acts, co-conspirators, access to weapons, attempts
to obtain weapons, possession of weapons, and similar factual matters. Where the defendant’s
intent to communicate a threat is at issue, courts allow evidence of an intent to engage in violent
conduct. See United States v. Bayon, 838 F. App'x 618 (2d Cir. 2021) (approving district court’s
decision to permit evidence of defendant’s possession of “nineteen books discovered in his
apartment on topics such as bomb-making, explosives, and circumventing security alarms” to
show intent to intimidate under 18 U.S.C. § 115(a)(1)(B)). If this evidence makes it “more
probable” that the defendant intended to make a genuine threat, then the absence of such steps
makes it less probable. Id. See, e.g., United States v. Parr, 545 F.3d 491, 498 (7th Cir. 2008) (“A
person who says he is going to bomb a building is more likely to give the impression he is
serious if he actually is serious—if he actually plans to carry out his threat and is able to do so.”).

                                                  13
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 14 of 17 PageID #: 417




Thus, the defense should be permitted to argue Mr. Hunt’s lack of intent to engage in violent acts
evinces a lack of intent to communicate a “true threat.”

       The second part of this category is described by the government:

       Should the defendant elicit any testimony (on direct or cross-examination), offer
       evidence, or argue to the jury that responses by law enforcement, victims, or other
       individuals were deficient, delayed, or otherwise indicative that the threats were not taken
       seriously, the government intends to introduce evidence and testimony regarding the
       effect of the defendant’s incarceration on the responses by law enforcement and/or
       victims.

We do not fully comprehend this, but it seems the government is suggesting we cannot bring out
the lack of immediate response by the Capitol police as a fact for the jury to consider in applying
the reasonable person test because our client is incarcerated. This, on its face, is simply wrong.
Our client was identified by the FBI on January 8, 2021; he was not incarcerated until January
19, 2021. Whatever happened up until that point goes directly to the reasonable person/objective
test of “true threat” analysis. It cannot possibly be that questioning witnesses about “true threat”
factors opens the door to the prejudicial fact that our client is incarcerated.

        We are entitled, indeed obligated, to explore these factors and the strength or weakness of
the government’s case. We are similarly obligated to test the strength of the government’s
evidence on the specific intent requirement: that the defendant make the threat with intent to
interfere, impede, intimidate or retaliate against federal officials. On that element, the Second
Circuit applies an objective test: “whether an ordinary, reasonable recipient who is familiar with
the context of the communication would interpret it as a threat of injury.” Turner, at 420. This
inquiry is limited to a “reasonable person” test, and while the response of the victim may be
relevant, it is not dispositive.

               e. The government’s failure to preserve the reactions to the BitChute Video
                  should preclude introduction of the video as a “true threat.”

        The government claims the BitChute Video is a “true threat” because it “may have tended
to incite violence” by any “co-conspirators.” See Gov. Opp. to Bond Motion, ECF No. 7. n.4.
When the government preserved a copy of the BitChute Video it had 425 views, nine “likes” and
eight “dislikes.” BH-00001968. The copy of the video – the origin of which is unclear – that
shows the Bitchute “framing” fails to include the comments to the video, depriving the defense,
the Court, and the jury of the opportunity to consider the context of the statements and listener’s
reactions.

       It is certain there were comments, because the government has produced two of Mr.
Hunt’s responses to those comments in its April 5, 2021, 404(b) notice letter – apparently
obtained by subpoena from Bitchute – but without offering any context for what prompted those
comments by Mr. Hunt. After the government’s first discovery production, the defense
                                                14
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 15 of 17 PageID #: 418




immediately requested the comments to the BitChute Video because they contain the best
evidence available to test the government’s claim that an ordinary person viewing the video
would consider it to communicate “true threat.” Defense Request for Discovery dated Feb. 28,
2021, ECF No. 13. The government’s failure to preserve the comments to the BitChute Video is
inexcusable and prevents the jury from fairly evaluating whether it is a “true threat.” The proper
sanction is to preclude introduction of the BitChute Video.

       “Spoliation is ‘the destruction or significant alteration of evidence, or the failure to
preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.’”
Orbit One Commc’ns, Inc. v. Numerex Corp., 271 F.R.D. 429, 435 (S.D.N.Y. 2010) (quoting
Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 107 (2d Cir. 2001)). “Non-production
and destruction [of evidence] are subject to the same sanctions.” Gill v. Arab Bank, PLC, 893 F.
Supp. 2d 542, 550 (E.D.N.Y. 2012).

        “A district court has broad discretion when determining the appropriate sanctions for
spoliation.” Taylor v. City of New York, 293 F.R.D. 601, 614 (S.D.N.Y. 2013). Spoliation of
evidence warrants dismissal of the indictment on due process grounds where the “(1) the
government destroyed evidence which was potentially useful and had exculpatory value that was
apparent before it was destroyed, (2) the government did so in bad faith, and (3) the destroyed
evidence was of such nature that the defendant would be unable to obtain comparable evidence
by other reasonably available means.” United States v. Soriano, 401 F. Supp. 3d 396, 400
(E.D.N.Y. 2019). Where spoliation of evidence does not rise to the level of a due process
violation, the Court can nevertheless impose sanctions where the following conditions are met:

       (1) that the party having control over the evidence had an obligation to preserve it
       at the time it was destroyed; (2) that the records were destroyed with a ‘culpable
       state of mind’ and (3) that the destroyed evidence was ‘relevant’ to the party's
       claim or defense such that a reasonable trier of fact could find that it would
       support that claim or defense.

Zubulake v. UBS Warburg LLC, 229 F.R.D. 422, 430 (S.D.N.Y. 2004).

        The first prong of the test for spoliation is easily met: the government had a duty to
preserve the reactions to the BitChute Video when it preserved a copy of the video for use in Mr.
Hunt’s investigation and eventual prosecution. “The obligation to preserve evidence arises when
the party has notice that the evidence is relevant to litigation or when a party should have known
that the evidence may be relevant to future litigation.” United States v. Barnes, 411 F. App'x 365,
368 (2d Cir. 2011) (quoting Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 436 (2d Cir.
2001)). “Once the duty to preserve evidence attaches, a party must save any evidence that it
‘reasonably should know is relevant’ to an anticipated action.” Taylor, 293 F.R.D. at 611
(internal quotation omitted).

       Once the government began investigating whether the BitChute Video was a “true threat”
they were on notice that the reaction of anyone who saw the video was “highly probative

                                                15
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 16 of 17 PageID #: 419




evidence.” See United States v. Malik, 16 F.3d 45, 50 (2d Cir. 1994) (regarding the “recipients’
states of minds and their reactions” as “significant” evidence of a “true threat”); see also
Bagdasarian, 652 F.3d at 1121 (considering the reactions of “three or four discussion board
members” when determining whether a comment on a message board was a “true threat”). They
were aware that the comments and reactions to the BitChute Video would also provide essential
context to any jury or Court evaluating the existence of a “true threat.” See Griepp, 2021 WL
900682, at *19 (noting that “context is critical” when determining the existence of a true threat).
There is no question the government had the duty to preserve not just the BitChute Video, but
any comments, likes, or dislikes made in response.

        The second prong is also met: the government’s failure to preserve the reactions to the
BitChute Video amounted to gross negligence. “In this circuit, a ‘culpable state of mind’ for
purposes of a spoliation inference includes ordinary negligence.” Richard Green (Fine
Paintings) v. McClendon, 262 F.R.D. 284, 290 (S.D.N.Y. 2009). As part of its determination that
the BitChute Video contained “true threats,” the government surely reviewed the surrounding
comments and reactions. There is no question that the government looked at the comments
section to determine whether anyone responded to Mr. Hunt’s call to action and request for a
firearm. Had they found anything resembling such a response, they would have certainly
preserved it like they preserved the video itself. That they did not strongly suggests there were
none. For that reason, the choice to preserve the BitChute Video without the comments went far
beyond ordinary negligence: it was a failure to preserve potentially exculpatory information.

        The third prong is met for the reasons set forth above: the evidence the government failed
to preserve was not just relevant, but helpful to the defense. To determine the need for a sanction,
“[t]he court must make a ‘case-by-case assessment’ that examines the discarded evidence's
‘significance when viewed in light of its nature, its bearing upon critical issues in the case and
the strength of the government’s untainted proof.’” Soriano, 401 F. Supp. 3d at 400 (quoting
United States v. Grammatikos, 633 F.2d 1013, 1020 (2d Cir. 1980)). In addition, “[t]he burden
placed on the moving party to show that the lost evidence would have been favorable to it ought
not be too onerous, lest the spoliator be permitted to profit from its destruction.” Chan v. Triple 8
Palace, Inc., No. 03-cv-6048, 2005 WL 1925579, at *7 (S.D.N.Y. Aug. 11, 2005).

        The government’s failure to preserve any of the comments deprives the defense of a
showing that those who viewed the BitChute Video while it was still online did not take it
seriously. Without that context, the defense is unable to counter the inference that the
government will ask the jury to draw from the testimony of the tipster, for whom 3500 material
was provided. That witness claimed that he called the FBI because “someone needed to be the
adult in the room,” 3500-HW-000003. Yet even that witness has no information about the
response to the BitChute Video. It was incumbent upon the government to preserve these
responses in the comments. Mr. Hunt’s BitChute channel was shut down before his arrest.

        The government agent who viewed the video in the first instance, following the tip,
surely took note of the responses and would have paid attention to any that indicated that any
“followers” or “co-conspirators” were willing to heed the call to take up arms. That these did not

                                                 16
Case 1:21-cr-00086-PKC Document 46 Filed 04/07/21 Page 17 of 17 PageID #: 420




exist and that we have reason to believe that other comments suggested Mr. Hunt’s words were
not taken literally, the comments were potentially exculpatory. See Soriano, 401 F. Supp. at 404
(ruling that spoliation of evidence whose “exculpatory nature . . . was readily apparent to the
agents” violated due process). The lack of comments leads to the fair inference that of 425
viewers, only one – the tipster – took the threat seriously enough to report it.

        The importance of the comments to the question of whether the BitChute Video meets the
“objective test” for a “true threat” cannot be understated. Without this evidence, the only
reactions to the BitChute Video available to the jury are those of law enforcement and the
individual that reported the video. The government’s spoliation of evidence that likely contained
anywhere from dozens to hundreds of reactions to the video prevents the jury from fairly
evaluating whether it was a “true threat.” Accordingly, the only appropriate sanction is to
preclude the government from introducing the BitChute Video.

              f. The government should provide a basis for the extensive redactions in the
                 3500 materials and discovery.

        We respectfully request that the government justify the heavy redactions in the 3500
material and discovery, as it is impeding our ability to prepare, and much of it appears to be
baseless. Rule 16(d)(1) of the Fed.R.Crim.Pro. provide a method by which the government may
seek to limit full disclosure:

       (1) Protective and Modifying Orders. At any time the court may, for good cause, deny,
       restrict, or defer discovery or inspection, or grant other appropriate relief. The court may
       permit a party to show good cause by a written statement that the court will inspect ex
       parte. If relief is granted, the court must preserve the entire text of the party's statement
       under seal.

Similarly, 18 U.S.C. § 3500, does not protect against disclosure of a witness' (or prospective
witness') identity. United States v. Blake, No. 3:16CR111 (JBA), 2017 WL 3097494, at *2 (D.
Conn. July 20, 2017).

       We thank the Court for its time and consideration.

                                              Respectfully submitted,

                                                      /s/
                                              Jan A. Rostal
                                              Leticia M. Olivera
                                              Attorneys for Brendan Hunt


cc:    Counsel of Record


                                                 17
